ORDER
PER CURIAM.
The City of Jennings appeals from a judgment in favor of Respondent, Tim Jones, remanding to the City for rendition of a written opinion, to include findings of fact and conclusions of law. The City argues the court erred in its decision to remand.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).